DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/833,442 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 1-20 are anticipated by reference application claims 1-20 respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art, and the application will be allowed when the non-statutory double-patenting rejection above is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest, using claim 1 as an example, in the context of the claim as a whole: 
target sub-region of N sub-regions, the target sub-region is determined according to pressing information of a finger in the fingerprint detecting region, the N sub-regions cover the fingerprint detecting region, M and N are positive integers and N > M, the N sub-regions comprise a sub-region that at least partially overlaps with a sensing region of only one fingerprint sensor and a sub-region that at least partially overlaps with sensing regions of a plurality of fingerprint sensors …”.

	The following prior art is pertinent for the following reasons:

	Kim (US 2014/0294260 A1) teaches determining a fingerprint location and scanning only a targeted fingerprint scanning area (see:


    PNG
    media_image1.png
    593
    497
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    309
    513
    media_image2.png
    Greyscale

). 

	Chen et al. (US 2020/0210065 A1) also teaches determining a fingerprint location and scanning only a targeted fingerprint scanning area (see:

    PNG
    media_image3.png
    398
    442
    media_image3.png
    Greyscale

). 


	Shi (US 2018/0373920 A1) is pertinent as teaching a plurality of fingerprint sensors, and division of the sensors into regions, and scanning only a target region based on a finger press (see:


    PNG
    media_image4.png
    571
    517
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    613
    636
    media_image5.png
    Greyscale


).   Shi does not teach at least:  “… the N sub-regions comprise a sub-region that at least partially overlaps with a sensing region of only one fingerprint sensor and a sub-region that at least partially overlaps with sensing regions of a plurality of fingerprint sensors …”.

Zhu (US 2017/0206392 A1) teaches a fingerprint scanner divided into sub-regions (figure 2), detecting a finger press in a zone (figure 8, numeral 12), and enabling only fingerprint sensors within sub-regions where a finger is pressed (see figures 6 and 9).  Zhu’s “zones” are for touch functions only, and do not correspond to fingerprint collection (see paragraph 0063).   This, Zhu does not teach, :  “… the N sub-regions comprise a sub-region that at least partially overlaps with a sensing region of only one fingerprint sensor and a sub-region that at least partially overlaps with sensing regions of a plurality of fingerprint sensors …”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665